Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received October 7th 2022. Claims 120 have been canceled.  Claims 21-41 have been newly added.  Claims 21-41 have been entered and are presented for examination. 
Application 17/670,46 is a Continuation of US Application 16/557,783 08/30/2019 now PAT 11,271,612.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,271,612. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-23, 27-30, 32-33, 36-37, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljung et al. (US 2014/0004802) in view of Abuan et al. (US 2013/0222515).
Regarding claims 21, 29, Ljung et al. discloses a method for wireless communication in a multi-antenna user equipment (UE) (see Figures 1, 2A-2B [UE comprising multiple antennas within a nework]), comprising: communicating with a network device using a first antenna (paragraph 0015 [initialing communicating with the network with a first antenna]); assessing communication metrics (paragraph 0004 [comparing the performance characteristic of the second antenna configuration with a performance characteristic of the first antenna configuration; suggests stored metrics in order to compare]); comparing the communication metrics to a threshold (paragraph 0015); determining to switch from the first antenna to a second antenna for communicating with the network device based at least in part on the comparing the communication metrics to the threshold (paragraph 0015 [The controller may be further configured to transmit an event signal to the network indicating that the second antenna provides a better antenna configuration than the first antenna, in response to determining that the performance characteristic of the second antenna exceeds the performance characteristic of the first antenna; the threshold being the first antenna performance characteristics]).
Ljung et al. does not explicitly disclose determining a switch duration corresponding to a length of time to switch from the first antenna to the second antenna for communicating with the network device; determining a silence window in which communication with the network device is suspended; determining a silence duration corresponding to a length of time of the silence window; comparing the switch duration to the silence duration; switching from the first antenna to the second antenna during the silence window in response to the silence duration being equal to or greater than the switch duration.
However, Abuan et al. discloses multiple metrics each with respective thresholds in order to switch an antenna (see Figure 6 and paragraphs 0008, 0057, 0060, 0062) and further discloses the module may switch antennas immediately (paragraph 0069) wherein one of the metrics is associated with a power consumption rate (paragraph 0008) and a battery state (paragraphs 0094 and 0098).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a decision to wait for a period where the device is not receiving from the BS (e.g.,see Figure 6, Ljung et al.) could be based on power consumption rate and battery life thresholds since Ljung et al. discloses a switch can occur in any of time slots 1-5 (see Figure 6 and paragraphs 0068 and 0076).  The motivation for this is to waste more battery life when a consumption rate is above a threshold and the battery life is below a threshold.  
Regarding claim 22, 36, Ljung et al. further discloses the communication metrics include downlink communication metrics (paragraph 0067 [The performance characteristics may each be one of such parameters as received signal strength, antenna input impedance, received signal-to-noise ratio (SNR), or other quality measurements (e.g., other signal quality properties or radio channel propagation properties)]), uplink communication metrics, or a combination thereof.
	Regarding claim 23. 37, Ljung et al. further discloses wherein the communication metrics include at least one of a receive signal strength indicator, a reference signal receive power, a reference signal receive quality, a maximum transmit power limit, a power headroom, a specific absorption rate, or a combination thereof (paragraph 0067 [The performance characteristics may each be one of such parameters as received signal strength, antenna input impedance, received signal-to-noise ratio (SNR), or other quality measurements (e.g., other signal quality properties or radio channel propagation properties)]).
	Regarding claim 27, Ljung et al. further discloses scheduling the switch from the first antenna to the second antenna to occur during the silence window in response to the silence duration being equal to or greater than the switch duration, wherein the determining to switch from the first antenna to the second antenna and the scheduling the switch to occur during the silence window occur simultaneously (paragraph 0015 [measurement gap timing from the network; The controller may additionally be configured to control swapping from the first antenna to the second antenna by connecting the second antenna to the transmission chain and disconnecting the first antenna from the transmission chain, at the indicated time period]).
	Regarding claim 28, 41, Ljung et al. further discloses wherein the silence window corresponds to a measurement gap (paragraphs 0004 and 0015 [measurement gap timing from the network]).
Regarding claim 30, Ljung et al. discloses one or more switches coupled to the first antenna and the second antenna (see Figure 3B [Antenna Swapping Circutry]).
Regarding claim 32, the references as combined above make obvious the limitations in claim 30, but do not explicitly disclose a filter; an amplifier; and a mixer, wherein the one or more switches are [operable to couple the first antenna and the second antenna to the filter, the amplifier and the mixer (intended use)].
However, it is known in the art that TX and RX chains have amplifiers, mixers, and filters wherein such a features are conventional in the art and would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein the motivation is to use convention means in the art to transmit and receive signals of different RATs. 
Regarding claim 33, Ljung et al. discloses a first and second transmission chain (see Figure 3B) and multiple RATs (paragraphs 0053 and 0059) wherein it is known in the art that TX and RX chains have amplifiers, mixers, and filters wherein such a features are conventional in the art and would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein the motivation is to use convention means in the art to transmit and receive signals of different RATs. 

Claim(s) 24-25, 31, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljung et al. (US 2014/0004802) in view of Abuan et al. (US 2013/0222515) as applied to claims 21, 29-30 above, and further in view of Ramkumar et al. (US 2015/0094003).
Regarding claim 24, 38, the references as combined above make obvious the recited subject
matter in claim 21, 29, but do not explicitly disclose wherein the communication metrics include a difference between a reference signal receive power of the first antenna and a reference signal receive power of the second antenna, further comprising: comparing the difference to the threshold; and determining to switch from the first antenna to the second antenna in response to the difference exceeding the threshold.
	However, Ramkumar et al. discloses the antenna switch 806 can compare the difference between the primary RSRP and the secondary RSRP (e.g., the RSRP 512 associated with the second antenna 810b). When the difference between the primary RSRP and the secondary RSRP is greater than a threshold, an antenna 810 switch may be triggered (paragraph 0115).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a conventional means of switching antenna could be measuring the RSRP of each antenna in order to determine the best antenna.
Regarding claim 25, 39, the references as combined above make obvious the recited subject
matter in claim 21, 29, but do not explicitly disclose wherein the communication metrics include a maximum transmit power level (MTPL) of the first antenna, and wherein the threshold corresponds to a threshold percentage of a time period, further comprising: determining to switch from the first antenna to the second antenna in response to the first antenna reaching the MTPL for the threshold percentage of the time period.
	However, Ramkumar et al. discloses the trigger may occur when a ratio of the combined MTPL counters over a total number of uplink subframes within a decision period is greater than a MTPL switching threshold. The decision period may be approximately 640 ms and the MTPL switching threshold may be approximately 50% (paragraph 0007).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a conventional means of switching antenna could be measuring the MTPL and the timer in order to determine the best antenna.
Regarding claim 31, the references as combined above make obvious the recited subject matter
in claim 30, but do not explicitly disclose wherein the one or more switches include multiple switches.
	However, Ramkumar et al. discloses a switch can include multiple switchable circuits (see Figure 7, [ Switch 741a-741b]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a conventional means of switching antenna could implementing multiple switches wherein such a feature is a design choice.

Claim(s) 26, 34, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljung et al. (US 2014/0004802) in view of Abuan et al. (US 2013/0222515) as applied to claim 21, 29, 32 above, and further in view of Reza et al. (US 2017/0054470).
Regarding claim 26, 39, the references as combined above make obvious the recited subject matter in claim 21, 29, but do not explicitly disclose communicating with the network device in a carrier aggregation mode via the first antenna and the second antenna.
	However, Reza et al. discloses switching antennas in devices that have multiple antennas for communicating via aggregation of multiple carriers (see Abstract and Figures 11 and 15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a conventional means of carrier aggregation would be to employ multiple antenna wherein the antenna could be switched. The motivation for this is to use the best antennas to send the PCC and SCC respectively.
Regarding claim 34, the references as combined above make obvious the recited subject matter
in claim 32, but do not explicitly disclose wherein the apparatus is configured to communicate in a carrier aggregation mode comprising multiple carriers, and wherein the one or more switches, the filter, the amplifier and the mixer are shared among the multiple carriers..
	However, Reza et al. discloses switching antennas in devices that have multiple antennas for communicating via aggregation of multiple carriers (see Abstract and Figures 11 and 15) and discloses multiple RX chains (paragraph 0073) wherein it is known in the art that TX and RX chains have amplifiers, mixers, and filters wherein such a features are conventional in the art and would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein the motivation is to use convention means in the art to transmit and receive signals of different RATs..
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a conventional means of carrier aggregation would be to employ multiple antenna wherein the antenna could be switched. The motivation for this is to use the best antennas to send the PCC and SCC respectively.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljung et al. (US 2014/0004802) in view of Abuan et al. (US 2013/0222515) as applied to claim 29 above, and further in view of Li et al. (US 2021/0013587).
Regarding claim 35, the references as combined above make obvious the recited subject matter in claim 29, but do not explicitly disclose comprising an antenna array for millimeter wave communications, wherein the antenna array comprises the first antenna and the second antenna.
However, Li et al. discloses in the fifth-generation millimetre wave mobile communication, the radio application requires the use of antenna arrays with multiple radiating elements to meet the requirements of high gain and beam forming (paragraph 0003).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize using an antenna array in millimeter wave communications to meet the requirements of high gain and beam forming (paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465